PER CURIAM.
Plaintiff-appellant wife raises one meritorious point on appeal from the final judgment of dissolution of marriage: that relating to the denial by the trial court of her prayer for partition of certain jointly owned parcels of real estate. We agree with her and reverse that part of the judgment.
It undisputedly appears that the wife’s amended complaint requesting partition contained the necessary allegations and notice as required by § 64.041, F.S.1975, relating to partition. Further, defendant-appel-lee husband did not contest the prayer for partition at trial nor does he on this appeal. Under the facts presented, therefore, the partition should have been granted.1
In view whereof, the judgment appealed from insofar as it denies plaintiff-appellant’s prayer for partition should be, and it is hereby, reversed; and the cause is remanded for further proceedings not inconsistent herewith. In all other respects the judgment appealed from is affirmed.
McNULTY, C. J., and GRIMES and SCHEB, JJ., concur.

. See Rankin v. Rankin (Fla.App.2d, 1972), 258 So.2d 489.